DETAILED ACTION

	This Office action is in response to applicant’s amendment filed on 29 March 2021.

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

2.	Claims 1-17, 20-22 are allowed.

3.	The following is an examiner’s statement of reasons for allowance:
Claims 1-7 are allowed because the prior art of record does not teach or suggest, in combination with the other claim limitations, a semiconductor device that includes a first interconnection structure in electrical contact with a first gate through at least a second interconnection structure, wherein the second interconnection structure is bonded to a first bonding layer, an encapsulant encapsulating the second interconnection structure, and a third interconnection 
Claims 8-14 are allowed because the prior art of record does not teach or suggest, in combination with the other claim limitations, a semiconductor device that includes a first metallization layer in physical contact with a gate electrode or a gate contact adjacent a second semiconductor substrate, a second metallization layer on an opposite side of the first metallization layer from the second semiconductor substrate, a second dielectric layer on an opposite side of the second metallization layer from the first metallization layer, an encapsulant surrounding the second semiconductor substrate, the second metallization layer, and the second dielectric layer, and an interconnection structure on an opposite side of the encapsulant from a first dielectric layer, wherein the interconnection structure is electrically connected to the second metallization layer; and
Claims 15-17, 20-22 are allowed because the prior art of record does not teach or suggest, in combination with the other claim limitations, a semiconductor device that includes an encapsulant located on an opposite side of a bonded dielectric layer from a first metallization layer, a through via extending through the encapsulant from a first side of the encapsulant to a second side of the encapsulant, a semiconductor die embedded within the encapsulant, and a second through via extending through a semiconductor substrate of the semiconductor die.


Conclusion

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN W SMOOT whose telephone number is (571)272-1698.  The examiner can normally be reached on M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


/STEPHEN W SMOOT/Primary Examiner
Art Unit 2813                                                                                                                                                                                                        



sws